Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The disclosure is objected to because of the following informalities: Within text line 21 of page 7 of the specification, applicants have referred to the soft segment as being a polyester selected from alkylene oxides.  This text is not consistent with the claimed subject matter.  See claim 13 for example.   Furthermore, a heading titled, Brief Description of the Drawings, should be present prior to the disclosure with respect to the figures.
Appropriate correction is required.
3.	Claims 16 and 25 are objected to because the subject matter of the claims have not been set forth in the form of an actual sentence; a word such as “is” should be present immediately after “bellows”.
4.	Claims 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Alkylene oxides, including such compounds as ethylene oxide and propylene oxide, are not polyethers; the ring opening polymerization product of such oxides are polyethers.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wette et al. (US 6,426,033 B1) in view of WO 2007/079780 A1 and DE 69732121 T2.
	Wette et al. disclose the production of a boot for sealing a joint, considered to be equivalent to the claimed bellows, wherein the boot is produced from an uncrosslinked thermoplastic elastomeric ester using injection molding or blow molding, wherein the boot is then irreversibly crosslinked using radiation.  See column 2, lines 1-10 and claim 1.
7.	Though Wette et al. fail to disclose the claimed polyester, the use of triallyl isocyanurate, and the claimed exposure and energy characteristics of the radiation, the position is taken that these features would have been obvious in view of the teachings within the secondary references.  Firstly, WO 2007/079780 A1 teaches that bellows can be produced using thermoplastic polyesters, wherein polybutylene terephthalate comprises the hard segment and polyethers may comprise the soft segment.  See second and third paragraphs within page 2 of the English translation.  Given these .
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765